154 U.S. 666
14 S.Ct. 1215
26 L.Ed. 562
CHARLES H. WIGHTv.STEPHEN H. CONDICT.
No. 280.
May 2, 1881.

Mr. Chief Justice WAITE announced the judgment of the court.


1
The decree in this case is affirmed. There can be no pretense that Condict owed the bankrupts anything. They bought his interest in the limited partnership of which he was once a member, and paid him for it. If the creditors of that partnership have any just claims against him on account of what has been done, they must proceed as they may be advised to enforce their rights, but the assignee of the bankrupts is in no respect their representative for that purpose. He can reduce to his possession whatever is owing to the bankrupts, and also what they have disposed of in fraud of the bankrupt law. But Condict was not their debtor when the bankruptcy occurred, and there is no allegation that what they did in respect to his interest in the limited partnership was forbidden by the bankrupt law.


2
John E. Risley and Daniel S. Riddle, for appellant.


3
William P. Chambers, for appellee.